Name: 2007/231/EC: Commission Decision of 12 April 2007 amending Decision 2006/502/EC requiring Member States to take measures to ensure that only lighters which are child-resistant are placed on the market and to prohibit the placing on the market of novelty lighters (notified under document number C(2007) 1567) (Text with EEA relevance)
 Type: Decision_ENTSCHEID
 Subject Matter: European Union law;  consumption;  marketing;  industrial structures and policy;  demography and population;  technology and technical regulations
 Date Published: 2007-08-24; 2007-04-14

 14.4.2007 EN Official Journal of the European Union L 99/16 COMMISSION DECISION of 12 April 2007 amending Decision 2006/502/EC requiring Member States to take measures to ensure that only lighters which are child-resistant are placed on the market and to prohibit the placing on the market of novelty lighters (notified under document number C(2007) 1567) (Text with EEA relevance) (2007/231/EC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Directive 2001/95/EC of the European Parliament and of the Council of 3 December 2001 on general product safety (1), and in particular Article 13 thereof, Whereas: (1) Commission Decision 2006/502/EC (2) requires Member States to take measures to ensure that only lighters which are child-resistant are placed on the market and to prohibit the placing on the market of novelty lighters. (2) Decision 2006/502/EC applies only for 12 months from the date of notification. The Decision may however be confirmed for additional periods in accordance with Article 13(2) of Directive 2001/95/EC. (3) In the light of the experience acquired so far and the absence of a permanent Community act on the safety of lighters, it is necessary to confirm the validity of the Decision for a further 12 months. (4) Decision 2006/502/EC bans the placing on the market of non-child-resistant lighters and novelty lighters as of 11 March 2007. After that date, however, non-child-resistant lighters and novelty lighters may still be supplied to consumers until stocks are exhausted. Since non-child-resistant lighters and novelty lighters pose a serious risk, the supply of such lighters to consumers should be prohibited. (5) The shortest possible transitional periods should be allowed for the application of the measures established by this Decision, consistent with the need to prevent further accidents while taking into account technical constraints and ensuring proportionality. Transitional periods are also required for the Member States to ensure that the measures are efficiently applied. Consequently, the ban on supplying non-child-resistant lighters and novelty lighters to consumers should apply one year after the date of application of the ban on placing such products on the market. (6) It is therefore necessary to amend Decision 2006/502/EC accordingly. (7) The measures provided for in this Decision are in accordance with the opinion of the Committee established by Directive 2001/95/EC, HAS ADOPTED THIS DECISION: Article 1 Decision 2006/502/EC is amended as follows: 1. In Article 2 the following paragraphs 3 and 4 are added: 3. Member States shall ensure that only lighters which are child-resistant are supplied to consumers as of 11 March 2008. 4. Member States shall prohibit the supply of novelty lighters to consumers as of 11 March 2008. 2. In Article 6, paragraph 2 is replaced by the following: 2. This Decision shall apply until 11 May 2008. Article 2 Member States shall take the necessary measures to comply with this Decision by 11 May 2007 at the latest and shall publish those measures. They shall forthwith inform the Commission thereof. Article 3 This Decision is addressed to the Member States. Done at Brussels, 12 April 2007. For the Commission Meglena KUNEVA Member of the Commission (1) OJ L 11, 15.1.2002, p. 4. (2) OJ L 198, 20.7.2006, p. 41.